ORDER

PER CURIAM.
Appellant Eric Brooks (“Defendant”) appeals the judgment entered upon his conviction by a jury of one count of murder in the second degree, one count of armed criminal action, and one count of robbery in the first degree. He was sentenced to two terms of life imprisonment and one term of thirty years imprisonment, all terms to run concurrently. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would have no precedential value. We have, however, provided the parties with a brief memorandum, for their use only, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).